Citation Nr: 0534092	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a dermatological 
disability of the face and neck, claimed as 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1985 to March 1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2004, a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.


FINDING OF FACT

The veteran's dermatological disability of the face and neck 
originated during his active duty service.


CONCLUSION OF LAW

Dermatological disability of the face and neck was incurred 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal. 

The Board acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  However, the Board 
need not consider the question of VCAA compliance since there 
is no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service medical records reflect that he was 
placed on a shaving profile in July 1987.  Post-service 
private medical records dated from 2000 to 2003 reflect that 
the veteran continues to experience chronic follicular cysts 
on his face which have required surgical intervention.  

The veteran testified at a June 2004 Board hearing that he 
experienced no difficulties with shaving prior to entering 
service, but that in the service he experienced chronic 
problems due to the requirement of daily shaving and that he 
was placed on shaving profiles on several occasions.  The 
veteran also testified that subsequent to discharge from 
active duty service, he continued to experience problems with 
shaving.  He indicated that he self-treated these symptoms 
for several years, until he had his first operation for 
pseudofolliculitis barbae in the mid-1990s.  

The Board notes that the veteran was placed on a shaving 
profile during his military service from 1985 to 1988.  Post-
service medical evidence dated from 2000 to 2003 notes 
ongoing findings of folliculitis.  The veteran has testified 
that he has experienced chronic problems with shaving since 
service.  Board has found the history provided by the veteran 
to be credible.  Moreover, no medical opinion indicating that 
the veteran's current dermatological disability of the face 
and neck is not etiologically related to service is of 
record.  

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that service connection for a 
dermatological disability of the face and neck is warranted.





ORDER

Service connection for dermatological disability of the face 
and neck is granted.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


